Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 36 is objected to because of the following informalities:  claim 36 depends on claim 32 which is directed to a measuring system rather than a “method” as recited in claim 36.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 36 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 35 and 36 appear to recite equivalent limitations to the “wherein” clause(s) of respective independent claims 31 and 32, such that the claims are not further limiting.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 24-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “AVENUE: Automated Site Modeling in Urban Environments” by Peter Allen, et al, (hereinafter Allen) in view of “Panorama Based Point Cloud Reduction and Registration” by Hamidreza Houshiar, et al. (hereinafter Houshiar) in view of “RECCAD, Deliverable Document 1 COPERNICUS project, No 1068 Report on data acquisition, preprocessing and other tasks in 1995/1996.” edited by Dr. Ralph R. Martin, et al. (hereinafter Martin) in view of U.S. Patent Application Publication 2012/0033069 A1 (hereinafter Becker).
	Regarding claim 16, the limitations “A method for processing scan data, the method comprising: recording a first scan data record over a defined object surface scan region by a measuring device, wherein the first scan data record comprises a first number of individual scan data points with a first scan density and the individual scan data points are respectively related to a point on an object surface” is taught by Allen 
	The limitation “creating a reduced scan data record with a second, reduced number of individual scan data points making a selection from the first number of individual scan data points of the recorded scan data record using a control and evaluation unit of the measuring device” is not explicitly taught by Allen (Allen does not discuss what, if any, preprocessing is performed by the PC onboard the robot prior to transmitting the data to the remote host computer.)  However, this limitation is taught by Houshiar in view of Martin (Houshiar, e.g. abstract, sections I, III, V B, describes a technique for panorama based point cloud reduction, which is necessary to efficiently perform operations on point clouds, and in one embodiment performs the reduction by selecting, for each pixel, one of all  the points which project onto the pixel, e.g. the 22.5 million point set is reduced to 3.6 million points for a panoramic image having a 3600 x 1000 resolution.  While Houshiar indicates, e.g. section 1, that reduction is necessary to efficiently perform operations on point clouds, Houshiar only explicitly describes using the reduced point cloud for registration with other point clouds.  Martin, chapter 9, e.g. abstract, section 9.1, teaches that model construction also benefits from reduced point clouds, i.e. section 9.1, paragraph 4, indicating that an initial model can be constructed using a reduced point set, and if necessary, refined later using the full set of points, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s robotic site mapping system to have the onboard PC perform Houshiar’s panoramic point cloud reduction technique on the scanned point clouds to generate reduced point clouds for transmission to the remote hosts in order to improve computational efficiency of operations performed on the point clouds by the remote hosts, as taught by Houshiar and Martin.  Although Allen teaches a registration procedure based on line segments, e.g. section 2, one of ordinary skill in the art would have been motivated to try substituting Houshiar’s registration process, which could potentially arrive at equivalently accurate results in less processing time, e.g. Houshiar, sections IV, VI.  Further, as taught by Martin, section 9.1, using the reduced point cloud for model construction could lead to sufficiently accurate results while improving processing efficiency, i.e. avoiding dealing with the full amount of data which is “extremely slow”.  Additionally, one of ordinary skill in the art would have recognized the further benefit of reduced point cloud size leading to reduced bandwidth and/or time required for transmitting the point cloud to the remote host for processing.
	The limitation “wherein the selection is carried out as an adaptation to a predetermined second, reduced scan data density, which is lower than the first scan data density, and the reduced scan data density is dependent on a predetermined display resolution and hence a pixel number for visually displaying scan data” is taught by Allen in view of Houshiar (Houshiar, section V B, teaches that the selection is based 
	The limitations “transmitting the reduced scan data record from the measuring device to an external data processing device; and visually displaying the reduced scan data record or parts thereof on a display of the external data processing device with the predetermined display resolution or with a display resolution derived therefrom” is taught by Allen in view of Houshiar (Allen teaches, e.g. section 4, that onboard PC performs data acquisition, and the user interface and heavy CPU loads are done on remote hosts, i.e. as discussed in the above modification in view of Houshiar, the onboard PC performs Houshiar’s panoramic point cloud reduction technique to generate reduced point clouds which are transmitted to the remote hosts for further processing.  Further, Allen, section 4.2, indicates that the user interface includes visualization of live data as it is received over the network, i.e. visually displaying the reduced point cloud.  Further, Houshiar, e.g. sections V B, indicates that the panorama has a predefined resolution, such that displaying the received data in Allen’s user interface would correspond to displaying the scan record with either the predetermined display resolution or with a display resolution derived therefrom, i.e. as one of ordinary skill in the art would know, when an image has a greater resolution than the display device, either a portion of the image is shown at full resolution, or the full image can be displayed at a lower resolution using conventional image processing techniques.)
The limitations “wherein the reduced scan data record is matched to the predetermined display resolution, and the individual scan points of the reduced scan data record is transmitted to the external data processing device for the visual 
The limitation “wherein the display is effectuated as a panorama view” is implicitly taught by Allen in view of Houshiar (Allen, e.g. section 4.2, indicates that the received data may be visualized for the user, and Houshiar teaches that the reduced point clouds correspond to panoramic images, such that it would be implicit to one of ordinary skill in the art that the reduced point clouds could be displayed as panoramas, however, Allen does not discuss panoramic display, per se, and Houshiar does not address display of the reduced point set panorama image, per se.  However, this is explicitly taught by Becker (Becker, e.g. abstract, paragraphs 32-35, teaches that a scanned image captured in a spherical coordinate system may be presented using a planar, panoramic, or 3D view.)

Regarding claim 17, the limitation “processing the transmitted reduced scan data record by means of the external data processing device such that a processed scan data record emerges” is taught by Allen (section 4, paragraph 2, “The user interface and heavy CPU loads, such as the 3-D modeling and view planning, are done on remote hosts via a wireless network connection.”  Allen indicates that the external processing device performs 3-D modeling, i.e. further processing the scan data record into a 3D model.)
The limitation “transmitting, in return, at least the processed parts of the processed scan data record to the measuring device; and adapting of the recorded or reduced scan data record, which is kept available in a memory of the measuring device, on the basis of the return-transmitted processed scan data record or the return-transmitted parts thereof” is taught by Allen (Section 4.1 describes performing robot localization, which involves using odometry, GPS, and vision techniques, where the 
Regarding claim 18, the limitations “transmitting at least two different scan data records with overlapping scan regions; and linking of the scan data record by means of the data processing device” are taught by Allen (Allen, e.g. section 2, indicates that multiple scans are registered together by the processing performed at the remote host.)
Regarding claim 19, the limitations “wherein the external data processing device is embodied as … an office computer which is spatially separate from the measuring device and a further external device is interposed as a relay station between the measuring device and the office computer for the data transmission between the measuring device and the office computer” is taught by Allen (Section 4, paragraph 2, “The user interface and heavy CPU loads, such as the 3-D modeling and view planning, are done on remote hosts via a wireless network connection.”)
Regarding claim 20, the limitation “wherein the reduced number of individual scan data points: equals the number of pixels of the predetermined display resolution; or is at most one half of the first number” is taught by Allen in view of Houshiar (Houshiar, section V B indicates that the reduced number of data points is equal to the number of pixels in the predetermined resolution, and also that it is 20% of the original number of points.)

Regarding claim 25, the limitation “wherein the creation of the reduced scan data record and the transmission thereof is effectuated after the recording” is taught by Allen in view of Houshiar (Allen teaches that the scan data is transmitted to the remote hosts, and Houshiar’s point cloud reduction technique is performed after scanning has been completed, i.e. on the full point cloud dataset, such that creating and transmitting of the reduced point cloud would be performed after recording the original point cloud.)
Regarding claim 26, the limitation “wherein the individual scan data points are selected in a smoothing manner such that an irregular distribution of the points on the object surface is corrected” is taught by Allen in view of Houshiar (Houshiar, section V B indicates that a single point is selected per pixel, which corresponds to selection in a smoothing manner such that an irregular distribution is corrected, i.e. the selection becomes regular based on the regular distribution of pixels.  This is shown visually in figures 4b-4i, where the distribution of points along object surfaces in the environment has a smooth regular pattern.)
Regarding claim 27, the limitation “wherein there is an evaluation of the scan data record on the basis of the transmitted reduced scan data record and by means of 
Regarding claims 29 and 30, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 16 above, as the references teach computer implementation using programmed computers (e.g. Allen, section 4, indicating the use of an onboard PC on the robot and remote hosts performing processing).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over “AVENUE: Automated Site Modeling in Urban Environments” by Peter Allen, et al, (hereinafter Allen) in view of “Panorama Based Point Cloud Reduction and Registration” by Hamidreza Houshiar, et al. (hereinafter Houshiar) in view of “RECCAD, Deliverable Document 1 COPERNICUS project, No 1068 Report on data acquisition, preprocessing and other tasks in 1995/1996.” edited by Dr. Ralph R. Martin, et al. (hereinafter Martin) in view of U.S. Patent Application Publication 2012/0033069 A1 (hereinafter Becker) as applied to claim 16 above, and further in view of U.S. Patent 5,847,714 (hereinafter Navqi).
Regarding claim 28, the limitation “wherein in addition to the reduced scan data record, additional scan data related image information, are created by the measuring device and transmitted to the external data processing device” is taught by Allen (Allen, e.g. section 4, indicates that color images are captured in addition to the scan data, which are used to provide color values to the points, e.g. section 2.)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen’s robotic site mapping system, having the onboard PC perform Houshiar’s panoramic point cloud reduction technique on the scanned point clouds to generate reduced point clouds for transmission to the remote hosts for further processing, displaying the reduced point clouds using a planar, panoramic, or 3D view as taught by Becker, to perform interpolation between point/pixel color values for zoomed views of the displayed reduced point cloud as taught by Navqi, because Becker does not provide details on image zooming, and Navqi does.  In the combination, the color values determined from .

Claims 31, 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over “Point Data Reduction Using 3D Grids” by K. H. Lee, et al. (hereinafter Lee) in view of “RECCAD, Deliverable Document 1 COPERNICUS project, No 1068 Report on data acquisition, preprocessing and other tasks in 1995/1996.” edited by Dr. Ralph R. Martin, et al. (hereinafter Martin) in view of “Point Sample Rendering” by J.P. Grossman (hereinafter Grossman) in view of “AVENUE: Automated Site Modeling in Urban Environments” by Peter Allen, et al, (hereinafter Allen) in view of U.S. Patent Application Publication 2005/0111009 A1 (hereinafter Keightley).
Regarding claim 31, the limitation “A method for processing scan data, the method comprising: recording a first scan data record over a defined object surface scan region by a measuring device, wherein the first scan data record comprises a first number of individual scan data points with a first scan density and the individual scan data points are respectively related to a point on an object surface” is taught by Lee (section 1, paragraphs 2-3, “In a reverse engineering process, a CAD model is created based on the point data sampled from the surfaces of a part. Initially, point data are generated by scanning or probing the part surface. ... Recent advances in laser scanning technologies have provided a non-contact-type measuring device that can scan parts with a very high speed and with good accuracy. These machines enabled us to capture the surface data of a part with complex and freeform surfaces. Now, however, another problem has been created because of the large amount of point data that is obtained in the data acquisition step. These data require a large storage space 
The limitation “creating a reduced scan data record with a second, reduced number of individual scan data points making a selection from the first number of individual scan data points of the recorded scan data record using a control and evaluation unit of the measuring device” is taught by Lee (section 1, paragraph 4, “Data reduction, therefore, has become an important issue in reverse engineering. … The proposed 3D grid-based point data reduction method can be applied to a 3D point cloud data. This paper first reviews the existing point data reduction methods in Section 2. The 3D grid method is described in Section 3, and the proposed method is applied to two sample models and the results are discussed in Section 4.”  Section 3 describes the reduction method in detail, which involves taking one or more point clouds (with registration for multiple point clouds), estimating normals for the points of the cloud (section 3.1), followed by spatial subdivision using an octree (section 3.2, 3.3) in which a parallelepiped enclosing the point cloud is recursively subdivided until each cell containing points meets a predetermined tolerance of standard deviation of point normals within the cell, or the cell only contains a single point.  After subdivision, a representative point is determined for each cell by selecting the point having the normal closest to the average of normals of points within the cell (section 3.4).  The set of representative points corresponds to a second number of individual scan points, which 
The limitation “wherein the selection is carried out as an adaptation to a predetermined second reduced scan data density, which is lower than the first scan data density” is taught by Lee (section 3, paragraph 1, section 3.4, paragraphs 1-3, “The proposed method uses point normal values on the surface of the part, from which 3D non-uniform grids are generated using the standard deviation of the normal values. Data reduction is performed by selecting one representative point and discarding other points from each grid.”, “As a result of cell subdivision, many cells are generated where the part geometry changes greatly, whereas a few grids appear where the part geometry shows little change. From these cells, the points that can represent part geometry are extracted. In selecting a point that represents the points within a given cell, the average of the normal values is used. Therefore, a point whose normal value is closest to the average of the points within the cell is chosen, and the selected point is regarded as the most representative point among the points within that cell. In this method, the level of data reduction is determined by two factors: the number of initial cells, and the size of the user-defined tolerance. … In the developed program, the number of initial cells is determined before the tolerance. The tolerance is the main factor in data reduction; the smaller the tolerance the greater the number of points that remain, and vice versa. In order to fit a surface to the reduced point data, the data should be distributed evenly. The distance between reduced points is dependent on the size of the initial cells, which may affect the accuracy of the model. If the user wants the remaining points to be distributed evenly to maintain accuracy, a great number of initial 
The limitation “and the reduced scan data density is dependent on a predetermined display resolution … for visually displaying scan data … visually displaying the reduced scan data record or of parts thereof … with the predetermined display resolution or with a display resolution derived therefrom” is not explicitly taught by Lee (Lee, section 3.4, teaches that the user controls the density of the representative points by selecting a number of initial cells and a size of the tolerance for subdivision.  Further, Lee suggests that the parameters should be tuned according to the intended use of the representative point set (section 5, paragraph 2, suggesting parameters selected to match the resolution of a rapid prototyping machine), but does not mention consideration of display processing as an application.)  However, this limitation is suggested by Martin (Introduction, paragraph 2, section 9.1, paragraphs 4-5, section 12.4, “The basic objective of this project is to construct boundary representation solid models of three-dimensional objects from measured data. Input data is to be acquired from a variety of sources, including optical based systems and coordinate measuring machines with differing resolutions and accuracy. Some of this data we will capture ourselves, other data will be provided by various industrial partners. The data may be ordered into differing structures such as scan-wise data along parallel lines, gridded 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s point cloud octree construction technique to incorporate Martin’s initial model construction phase with visualization, allowing the user to visualize the resulting segmentation(s) on the displayed point clouds in order to monitor the results.  Lee cites Martin as relevant prior art (section 2), as both references are directed to performing initial data reduction for model construction, i.e. the references are analogous art.  Martin further indicates that the initial model phase may include a visualization component, and Lee (section 5), suggests that the parameters controlling representative point density should be tuned according to the intended application of the representative point set, including a resolution of the intended application (section 5, paragraph 2, suggesting parameters selected to match the resolution of a rapid prototyping machine), such that one of ordinary skill in the art would be motivated to tune the parameters controlling representative point density according to Martin’s initial model construction phase visualization resolution, in order to ensure that the visualization image is of sufficient 
The limitation “the reduced scan data density is dependent on a predetermined display resolution and hence a pixel number … whereby the creation of a reduced scan data record, which creation is matched to the display resolution” is implicitly taught by Lee as modified in view of Martin (As discussed above, Martin indicates that the initial model phase may include a visualization component, where performance is improved by reducing the amount of scan data used in the initial model phase (section 9.1, paragraphs 4-5), and Lee (section 5), suggests that the parameters controlling representative point density should be tuned according to the intended application of the representative point set, including a resolution of the intended application (section 5, paragraph 2, suggesting parameters selected to match the resolution of a rapid prototyping machine), such that one of ordinary skill in the art would be motivated to tune the parameters controlling representative point density according to Martin’s initial model construction phase visualization resolution, in order to ensure that the visualization image is of sufficient fidelity (i.e. a large enough number of points for the viewer to see the model) while retaining the benefits of data reduction (i.e. reduced storage space and computation time, Lee, section 1, paragraph 3, Martin, section 9.1, paragraphs 4-5).  It is implicit that tuning the parameters controlling representative point density according to Martin’s initial model construction phase visualization resolution corresponds to a constraint that is dependent on a number of pixels matching a given display resolution, i.e. one of ordinary skill in the art would understand that the density is ds, the pixel side length at the target resolution (section 4.4).  Grossman further describes a solution which adjusts sampling density parameters according to display resolution by obtaining a set of samples from viewing directions surrounding the object being sampled (section 5.1), where adequate sample spacing is dependent on a tolerance angle and the corresponding number of sampling directions (section 4.4, paragraph 2, section 5.1, paragraph 2), using a lattice having sample points at locations determined by the parameters.  Finally, Grossman indicates that a square lattice may be used as well (section 4.4, paragraph 4, section 5.3, paragraph 4).  In short, Grossman explains that in point sample rendering, a fundamental goal is to minimize point sample density while achieving an adequate sampling for a target resolution (sections 4.2, 4.4) in order to avoid holes in rendering while still achieving a fast rendering speed (section 3, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s point cloud octree construction technique to incorporate Martin’s initial model construction phase with visualization, to use Grossman’s square adequate point sampling lattice technique for optimizing Lee’s parameters controlling representative point density in order to avoid holes in rendering while still achieving a fast rendering speed (Grossman, section 3, paragraph 3).  As noted above, Lee allows the user to control the initial number of cells in the grid (section 3.4), where Lee’s initial grid comprises 6 lattices, i.e. each face of the bounding box, divided into a number of cells according to a parameter given by the user (section 3.2), and Grossman describes the spacing required for square lattices as 
    PNG
    media_image1.png
    18
    79
    media_image1.png
    Greyscale
(section 4.4, paragraph 4), where the angle theta relates to the number of viewing directions to achieve the adequate sampling (section 4.4, paragraph 2), and ds corresponds to the size of a pixel, such that in the combination, the initial number of cells for Lee’s lattice would be selected such that their size is equal to (approximately) 
    PNG
    media_image1.png
    18
    79
    media_image1.png
    Greyscale
 in order to ensure an adequate sampling of the point cloud for a given display resolution.  It is noted that this sampling would be dependent on the number of pixels of the display resolution, i.e. the number of cells in Lee’s initial grid would be chosen such that their size corresponds to 
    PNG
    media_image1.png
    18
    79
    media_image1.png
    Greyscale
, where ds, the pixel side length at the target resolution, depends on the number of pixels in the target resolution, i.e. a greater resolution corresponds to a greater number of pixels and further corresponds to 
The limitations “transmitting the reduced scan data record from the measuring device to an external data processing device; and visually displaying the reduced scan data record or parts thereof on a display of the external data processing device … it is those individual scan points that are transmitted to the external data processing device which are required for the visual representation with the desired display resolution” are not explicitly taught by Lee as modified by Martin (Lee does not address the relationship between the measuring device and the computing device, per se, and Martin does not explicitly describe the device used for visualization of the initial model construction phase.)  However, this limitation is taught by Allen (abstract, section 4, paragraphs 1-2, “This paper is an overview of the AVENUE project at Columbia University. AVENUE's main goal is to automate the site modeling process in urban environments. The first component of AVENUE is a 3-D modeling system which constructs complete 3-D geometric models with photometric texture mapping acquired from different viewpoints. The second component is a planning system that plans the Next-Best-View for acquiring a model of the site. The third component is a mobile robot we have built that contains an integrated sensor suite for automatically performing the site modeling task.”, “The goal of AVENUE is to eventually automate the entire modeling process, including the data acquisition. To address this issue, we have designed a mobile robot platform and a software system architecture that controls the robot to perform human-assisted or fully autonomous data acquisition tasks. … Our mobile robot base is an ATRV-2 manufactured by RWI, Inc (Figure 3 ) . It is equipped with an onboard PC which runs 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s point cloud octree construction technique, incorporating Martin’s initial model construction phase with visualization, using Grossman’s square adequate point sampling lattice technique, to use a measuring device and remote computer system as taught by Allen, gaining the benefits of a portable measuring device while retaining the advanced processing capability of computers which are not portable.  As noted by Allen (Section 4, paragraph 2), the basic data acquisition, which implicitly includes preprocessing, can be performed by the computer onboard the measuring device (robot), whereas the remote computing system performs model building and visualization tasks.  Further, in the modified system, the Lee’s representative point set, calculated by the computer onboard the robot, having the parameters controlling representative point density tuned according to Martin’s initial model construction phase visualization resolution, would be transmitted to 
	The limitation “wherein … and/or quality criteria are taken into account at the same time when selecting individual scan data points such that individual scan data points with a comparatively high quality are selected” is not explicitly taught by Lee (Lee teaches, e.g. section 3.4, paragraph 1, that the representative point for a cell is the point whose normal value is closes to the average of the points within the cell, where a point normal being close to the average is not necessarily a quality criterion, per se.)  However, this limitation is suggested by Keightley (Keightley describes a laser scanning system, e.g. abstract, paragraph 130, including factors affecting quality of scan results, e.g. paragraphs 131-142.  Keightley further teaches how to tag each scan point with basic and extended quality criteria, e.g. paragraphs 149-178, and suggests that in surface reconstruction, quality tags can be used to select only the best or valid points within a region, allowing the resulting surface to be more accurate and complete, e.g. paragraphs 197, 198, 212-214.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s point cloud octree construction technique, incorporating Martin’s initial model construction phase with visualization, using Grossman’s square adequate point sampling lattice technique, to use a measuring device and remote computer system as taught by Allen, to use Keightley’s scan point quality tags in order to generate a resulting model which is more accurate and complete.  It is noted that the Lee’s normal based selection step for each cell could either be entirely substituted by Keightley’s quality based selection of the best 
Regarding claims 32, 35, and 36, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 31 above.  As noted in the above 112d rejection(s), claims 35 and 36 are not further limiting, and the limitations are also met by performing the selection on the basis of quality criteria such that the reduced scan record includes selected individual scan data points with a comparatively high quality.

Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Depending claims 33 and 34 require that systemic device faults of the measuring device are taken into account at the same time when selecting individual scan data points such that the reduced scan data record is device fault corrected.  It is noted that this limitation is also recited in independent claims 31 and 32, but in the alternative with the quality criteria limitation, while claims 33 and 34 require both.  As discussed in the above 103 rejection of claim 31 in view of Lee and Keightley with respect to the quality criteria limitation, it would have been obvious to one of ordinary skill in the art to .

Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. 
Applicant’s remarks assert that finality is precluded if any of the claims are rejected using a new grounds of rejection “because none of the rejected claims was amended in order to distinguish over the cited reference(s)”.  However, the standard is not whether Applicant’s amendments were intended to overcome cited references, but 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant’s remarks allege impermissible hindsight, but do not actually identify any aspect of the rejection which relies on Applicant’s disclosure for guidance.  Further, while Applicant’s remarks attack the motivations and explanations of the obviousness 
Applicant asserts with respect to page 4 of the 11/13/20 Office Action that “there is no valid reasoning” as to why one of ordinary skill in the art would make such a combination.  Contrary to Applicant’s assertion, the rejection explains that Allen does not actually indicate what, if any preprocessing is performed prior to transmission to the remote host, that Houshiar describes a technique for panorama based point cloud reduction for efficiently performing operations on point clouds, including selection based on a predetermined resolution, and that although Houshiar only explicitly mentions using reduced point clouds for registration, Martin teaches that model construction benefits from reduced point clouds, and an initial model can be constructed using a reduced point set, such that one of ordinary skill in the art would recognize that Houshiar’s reduced point clouds could also be used for model construction in addition to efficient registration.  The rejection further explains that although Allen teaches a registration technique, one of ordinary skill in the art would be motivated to try substituting Houshiar’s registration process, which could potentially arrive at equivalently accurate results in less processing time, and similarly, Martin teaches using a reduced point cloud to improve processing time while still achieving sufficiently accurate results, as well as that one of ordinary skill in the art would recognize the benefits of a reduced point cloud size leading to reduced bandwidth and/or time 
Applicant comments that “If the idea of data reduction before transmitting data from the measuring device was obvious, then why is it not [a] topic in Allen?”  Applicant is reminded that the standard for obviousness is not whether a single reference teaches all of the claim limitations.  Rather, obviousness analysis begins by recognizing that simply because a single reference does not discuss all possible modifications that would reasonably occur to one of ordinary skill in the art, being aware of other prior art disclosures, does not mean that a claim does not recite an obvious combination of elements disclosed in multiple references.  Therefore, it is irrelevant whether Allen discusses data reduction, because Allen’s disclosure does disclose relevant elements of the claimed invention, for which Allen is properly relied upon.
Applicant asserts “the measuring device of Allen is not configured for such data processing on board” and, “Houshiar teaches a registration procedure, which as commonly known, is a post-processing step that is not done in the field”.  Applicant’s remarks provide no evidence to support these conclusions.  Furthermore, Allen does teach that the robot performs vision based registration as part of localization, e.g. section 4.1, and has an onboard PC, section 4.  That is, in performing vision based robot odometry, it is apparent that Allen’s onboard PC does have substantial data processing capability, contradicting Applicant’s assertion.  Further, Allen teaches that the onboard PC is capable of performing registration in the field, and indicating that 
Applicant asserts it is not obvious to combine “a post-processing lab method with an in-the-field, live system” because “It is obvious that using a mobile robot system according to Allen one is motivated to minimize computational demands or load in order to maximize operational or battery life or minimize weight of the robot”.  Applicant’s motivations are actually just examples of different motivations which one of ordinary skill in the art could take into consideration when designing a system, rather than an exhaustive list of possible motivations.  Applicant additionally does not dispute that one of ordinary skill in the art would have recognized the benefit of a reduced point cloud size leading to reduced bandwidth or transmitting time, and instead notes that the prior art does not explicitly address it as a motivation to perform the proposed modification, which is not actually required for the motivation to be valid.  That is, one of ordinary skill in the art, in considering modifications which could be made to Allen’s mobile robot, would reasonably consider all of these motivations, i.e. minimizing computational load in order to maximize battery life or minimizing weight is a valid motivation, but it is also common for battery powered mobile devices to perform file size reduction operations locally prior to transmission for the purpose of reducing bandwidth or transmission time, i.e. modern mobile devices almost without exception automatically compress captured images and video prior to storage and/or transmission, e.g. using JPEG and MPEG compression standards, even though it uses up some additional processing ability/battery life.  One of ordinary skill in the art would know that such a design tradeoff may have a net improvement in battery life, i.e. if the battery power expended 
Applicant asserts that Allen teaches away from a processing power intensive computing protocol on the onboard PC of the robot.  First, as noted above, contrary to Applicant’s assertion, Allen does teach performing vision based odometry using the onboard PC, which is processing power intensive.  Second, as noted above, such processing may in fact reduce overall power usage by the system in lowering the amount of battery used in transmission.  Third, in order to teach away from a proposed combination, a reference must explicitly disparage the proposed combination, and Allen does not actually address the proposed combination, and therefore cannot explicitly disparage it.  Therefore, this argument cannot be considered persuasive.
Applicant asserts that the demands for point cloud registration are different to that of modeling, and that “A data reduction method suitable for a registration procedure is not obviously suitable for a modeling procedure.  The Office Action does not prove any contrary assumption”.  Applicant does not provide any evidence to support these conclusions.  Furthermore, Applicant has not identified any requirement that is distinct or missing from point cloud registration which is necessary for point cloud modeling.  Further, it is not apparent how such a conclusion could be reached, as Allen does not indicate any minimum resolution needed for point cloud based modeling, and Houshiar does not indicate any maximum resolution for performing the panorama based st Century Metrology” by David Barber, et al.  Therefore, contrary to Applicant’s assertion that Martin’s data reduction is not compatible with panorama based procedures, or that Houshiar’s reduced point clouds could not be used for model construction, one of ordinary skill in the art would have recognized that Houshiar’s data reduction is compatible with Allen’s range scans, and would have found no apparent reason why reducing the point clouds of Allen’s range scans using Houshiar’s data reduction technique would leave the reduced point clouds unsuitable for model construction, especially when Martin explicitly suggests reduced point clouds are better for model construction.
Applicant asserts that Allen, section 4.2, does not refer to scan data.  As cited by Applicant, Allen teaches that the data is visualized in real-time, including images.  Applicant asserts that because Allen does not explicitly state “Scan data” it is not taught, however, Allen uses “images” to refer to the point cloud data, e.g. range image was automatically segmented into quadric regions …”.  Therefore, it is apparent that Allen does in fact teach displaying the scan data in the cited section, contradicting Applicant’s assertion.  
Applicant notes that Houshiar uses the phrase “at most one point per pixel”, suggesting that this somehow contradicts the claim requirement of an image map because this supposedly “clearly indicates that the number of points can be different to the number of pixels”.  First, this is contradicted by Houshiar’s disclosure, e.g. section V B indicates an image having resolution 3600 x 1000 “equates to 3.6 million points”, i.e. there is at most and at least 1 point per pixel.  Second, even accepting Applicant’s point that there may not be at least one point per pixel as plausible, despite being contradicted by Houshiar, it does not change the fact that there would still be, at most, one point per pixel.  Third, even acknowledging the possibility that in some instances there may be no points mapped to a given pixel, in at least some instances, such as Houshiar’s example of section V B, there will be at least one point from a scan data set for every pixel, e.g. when scanning within an enclosed environment, such that in those instances, there will still be a single selected data point for each map point, i.e. pixel, which depends on the predetermined display resolution.  Therefore, Applicant’s assertion does not actually show that the limitation is not taught by the combination of references as applied in the rejection.
Applicant’s remarks with respect to Becker assert “it has to be distinguished between a panorama image and a panorama view”, but do not identify what the supposed distinction is.  Instead, Applicant’s remarks assert that Becker is not about reduction of a scan data record, for which Becker is not relied, and that Becker’s panorama view “is not obviously derived from or linked to a (2D) panorama image as disclosed by Houshiar”, which is true to the extent that Houshiar’s panorama is actually 3D, and reduced using a 2D image plane.  Regardless, Allen teaches display of the why the proposed modification is in error. Therefore, this argument cannot be considered persuasive.
Applicant’s arguments with respect to claim(s) 31 and 32 on pages 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335.  The examiner can normally be reached on 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ROBERT BADER/           Primary Examiner, Art Unit 2619